Robinson was indebted to the plaintiffs $114.91 on an account. He sold out his stock of goods to defendants, and informed plaintiffs that defendants had assumed payment of the account. Plaintiffs wrote to defendants, and in answer received a letter signed by defendants, stating that “in purchasing Mr. Robinson’s stock of goods we assumed $1,000 indebtedness on the goods. We were to pay $100 of it monthly. Before he left the store I had him to give me a list of the firms he desired me to pay first, and the amounts to each one. Your firm’s name was on the list, and the amount $25. We have lived up to our contract with him; and when he tells us who and the amount we are to pay September 9th, to the amount of $100, we will do so. Be assured you will get your pay. . . ” On the trial of a suit by plaintiffs against defendants, on which this letter was introduced in evidence, one of defendants was allowed to testify over objection: “I wrote the letter introduced by plaintiffs, bufmeant that I would pay plaintiff’s’ claim against Robinson if Robinson told us to do so; did not mean to pay it unless he did so instruct.” The overruling of the objection was assigned as error.